April 27, 2007


Ms. Deborah R. Sundermann
711 N. Carancahua, Suite 512
Corpus Christi, TX 78475


Mr. Geary Todd Taylor
Johanson & Fairless, L.L.P.
1456 First Colony Blvd.
Sugar Land, TX 77479
Honorable J. Manuel Banales
Judge, 105th District Court
901 Leopard, Ste. 802
Corpus Christi, TX 78401

RE:   Case Number:  04-0914
      Court of Appeals Number:  13-04-00454-CV
      Trial Court Number:  03-CV-053

Style:      IN RE  CHRISTUS SPOHN HOSPITAL KLEBERG, CHRISTUS SPOHN HEALTH
      SYSTEM CORPORATION D/B/A CHRISTUS SPOHN HOSPITAL KLEBERG

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Martha I.  |
|   |Soliz          |